Citation Nr: 1726832	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  00-00 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for postural syncope (PS). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1967 to July 1969 and July 1974 to May 1999.   
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, which granted service connection for PS and assigned a noncompensable, initial evaluation, effective June 1, 1999.

In July 2004, the Board, in pertinent part, denied entitlement to a compensable, initial evaluation for PS.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).

In a May 2007 Memorandum Decision, the Court vacated the part of the July 2004 Board decision that denied a compensable initial evaluation for the service-connected PS and remanded the matter for readjudication. 

In June 2009, the Board remanded the matter herein to the Agency of Original Jurisdiction (AOJ) for additional development.  

In July 2012, the Board again remanded the matter herein for additional development. 

In April 2013, the Board granted entitlement to an initial evaluation of 20 percent for service-connected PS, effective from June 1, 1999, which was rated by analogy to Diagnostic Code (DC) 8911 (epilepsy, petit mal).  The Veteran appealed this decision to the Court.  

In a November 2014 Memorandum Decision, the Court vacated and remanded the Board's decision again.  Specifically, the Court found that the Board's April 2013 decision failed to provide an adequate statement of reasons and bases regarding: (1) its decision to rate the Veteran's service-connected PS by analogy to DC 8911, rather than DC 6204 (peripheral vestibular disorders); and (2) why an evaluation in excess of 20 percent pursuant to DC 8911 was not warranted.  

In December 2016, the Board again remanded the matter herein for additional development.  Specifically, the Board directed the AOJ to: (1) schedule the Veteran for a VA examination to assess the nature and severity of the symptoms associated with PS; (2) obtain an opinion as to whether PS produced symptoms (to include dizziness and staggering) at any time since June 1999 which were/are separate and distinct from his service-connected benign positional vertigo (BPV), or any other service-connected disability; and (3) if the Veteran refuses to report to the scheduled examination, still obtain the aforementioned opinion based on a review of the Veteran's claims file under the Acceptable Clinical Evidence (ACE) process.  For the reasons discussed below, the Board finds that the AOJ did not substantially comply with the December 2016 Board remand directives; however, in light of the fully favorable decision herein, no further discussion of this deficiency is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

The Board wishes to sincerely apologize to the Veteran for VA's lengthy adjudication of this matter.


FINDINGS OF FACT

1.  BPV and PS are distinct ailments involving different body systems.  

2.  BPV is manifested by episodic/intermittent vertigo, unsteadiness, nausea, and occasional emesis when turning the head in certain positions.  

3.  BPV was evaluated at 30 percent disabling based on "findings of dizziness with occasional staggering."    

4.  PS is manifested by more-or-less constant dizziness when standing from a sitting or supine position or when standing in a fixed position for a period of time; if the Veteran attempts to walk before his system recalibrates, additional manifestations include stumbling, staggering, falling, and/or fainting.  

5.  The credible medical evidence of record reflects that the PS manifestation of falling and/or fainting is analogous to sudden loss of postural control, which is evaluated as a minor seizure under DC 8911.  

6.  The credible lay and medical evidence of record reflects that the Veteran most closely approximates experiencing minor seizures at a frequency of at least 9 to 10 per week.  

7.  DC 6204 does not contemplate the manifestation of minor seizures; DC 8911 does not contemplate the manifestations of dizziness and occasional staggering.  


CONCLUSIONS OF LAW

1.  The 60 percent evaluation for PS per DC 8911 and the 30 percent evaluation for BPV per DC 6204 do not result in pyramiding.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.14, 4.25, 4.87, DC 6204, DC 8911 (2016).

2.  The criteria for an evaluation of 60 percent for PS have been met or approximated.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, DC 8911 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide claimants with notice and assistance in the development of their claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  These duties include ensuring compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that the AOJ did not substantially comply with the December 2016 Board remand directives because it did not obtain an ACE opinion after the Veteran refused examination; however, in light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

The Veteran generally contends that he is inadequately rated for his PS and that the severity of his condition more closely approximates the criteria for a higher evaluation under DC 8911.  See June 2017 Informal Hearing Presentation (IHP).  Specifically, the Veteran contends that assignment of a 60 percent evaluation would fully satisfy this claim.  See May 2017 statement.  For the reasons discussed below, the Board finds that a 60 percent evaluation under DC 8911 is warranted.  

As previously mentioned, the Court's November 2014 Memorandum Decision found that the Board's April 2013 decision failed to provide an adequate statement of reasons and bases regarding: (1) its decision to rate the Veteran's service-connected PS by analogy to DC 8911 (epilepsy, petit mal), rather than DC 6204 (peripheral vestibular disorders); and (2) why an evaluation in excess of 20 percent pursuant to DC 8911 was not warranted.  The Board will address these prior deficiencies successively.

DC 8911 vs. DC 6204

Based on the credible lay and medical evidence of record, the Board finds that BPV and PS are distinct ailments involving different body systems.  See February 2008 VA medical opinion; March 2009 private medical opinion; June 2009 private medical opinion.  

The Veteran is separately service connected for BPV, which is manifested by episodic/intermittent vertigo, unsteadiness, nausea, and occasional emesis when turning the head in certain positions.  See September 2005 statement by spouse; January 2008 statement; February 2008 statement; February 2008 VA medical opinion; March 2009 private medical opinion; June 2009 private medical opinion; March 2011 statement; May 2013 statement.  BPV was evaluated at 30 percent disabling based on "findings of dizziness with occasional staggering."  See July 2012 Rating Decision; 38 C.F.R. § 4.87, DC 6204.  

On the other hand, PS is manifested by more-or-less constant dizziness when standing from a sitting or supine position or when standing in a fixed position for a period of time; if the Veteran attempts to walk before his system recalibrates, additional manifestations include stumbling, staggering, falling, and/or fainting.  See September 2005 statement by spouse; January 2008 statement; February 2008 statement; February 2008 VA medical opinion; March 2009 private medical opinion; June 2009 private medical opinion; March 2011 statement; May 2013 statement.  Based on the credible medical evidence of record, the Board finds that the PS manifestation of falling and/or fainting is analogous to sudden loss of postural control, which is evaluated as a minor seizure under DC 8911.  See 38 C.F.R. § 4.124a, DC 8911, NOTE (2); June 2009 private medical opinion.  

Additionally, the Board finds that: (1) DC 6204 does not contemplate the manifestation of minor seizures; and (2) DC 8911 does not contemplate the manifestations of dizziness and occasional staggering.  See 38 C.F.R. § 4.87, DC 6204, DC 8911.  As such, the 60 percent evaluation for PS per DC 8911 and the 30 percent evaluation for BPV per DC 6204 do not result in pyramiding.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 4.25, 4.87, DC 6204, DC 8911.  

Initial Evaluation in Excess of 20 Percent under DC 8911

The Board finds that the criteria for an evaluation of 60 percent for PS have been met or approximated.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, DC 8911.

The General Rating Formula for Major and Minor Epileptic Seizures (General Rating Formula) provides that both the frequency and type of seizures a Veteran experiences are considered in determining the appropriate rating.  See 38 C.F.R. § 4.124a, DC 8910, 8911.  A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  See 38 C.F.R. § 4.124a, DC 8911 at NOTE (1).  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head (pure petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type), or sudden loss of postural control (akinetic type).  Id at NOTE (2).  As previously mentioned, the Board finds that the PS manifestation of falling and/or fainting is analogous to sudden loss of postural control, which is evaluated as a minor seizure under DC 8911.  Id; June 2009 private medical opinion.

Under the General Rating Formula, a 20 percent rating is warranted for 2 minor seizures during the preceding 6 months.  Id.  A 40 percent rating is assigned for 5 to 8 minor seizures weekly, during the preceding year.  Id.  A 60 percent rating is warranted for 9 to 10 minor seizures weekly, during the preceding year.  Id.  An 80 percent rating (maximum schedular evaluation for minor seizures) is assigned for more than 10 minor seizures weekly, during the preceding year.  Id.  Additionally, although seizures must be witnessed or verified at some time by a physician, VA may accept competent, consistent lay testimony regarding frequency, as it should be ascertained under ordinary conditions of life.  See 38 C.F.R. § 4.121.  

As previously mentioned, the Veteran contends that assignment of a 60 percent evaluation would fully satisfy this claim.  See May 2017 statement.  The Veteran has stated that he experiences 9 to 10 minor seizures per week and this assertion has been corroborated by his treating physician (although the Veteran's credible lay testimony would have been sufficient to establish frequency).  See 38 C.F.R. § 4.121; June 2009 private medical opinion; May 2013 statement; May 2017 statement; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Based on this competent, credible, and highly probative lay and medical evidence of record, the Board finds that the Veteran most closely approximates experiencing minor seizures at a frequency of at least 9 to 10 per week.  Id.  As such, a 60 percent evaluation is warranted.  See 38 C.F.R. § 4.124a, DC 8911. 

The Board further finds that a rating in excess of 60 percent is not warranted.  Although an October 2009 private medical record mentioned that the Veteran felt lightheaded, from standing too quickly, around 10 to 15 times per week, there was no indication that any of these episodes resulted in a minor seizure.  Similarly, although a December 2009 private medical opinion mentioned that the Veteran had severe dizziness upon standing around 15 times per week, there was no indication that any of these episodes resulted in a minor seizure.  All potentially applicable codes have been considered and there is no basis to assign an initial evaluation in excess of 60 percent.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, staged ratings are not warranted, as the Veteran has had a relatively stable level of symptomatology throughout the appeal.  Any increases in severity were not sufficient for a higher rating for the aforementioned reasons.  See Fenderson v. West, 12 Vet. App. 119, 126-27.


ORDER

Entitlement to an initial evaluation in excess of 20 percent for PS is granted.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


